Exhibit 10.13 (I)


FIRST AMENDMENT
TO
AGREEMENT OF PURCHASE AND SALE (POOL XIII)


FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (POOL XIII) (this
“Amendment”), dated as of the 22nd day of June 2017, by and between (i) each of
the seller entities set forth on the signature pages hereto (collectively, the
“Sellers”), and (ii) HTA Acquisition Sub, LLC, a Delaware limited liability
company (the “Buyer”).


RECITALS


WHEREAS, the Sellers and the Buyer entered into that certain Agreement of
Purchase and Sale (Pool XIII), dated as of April 29, 2017 (the “Agreement”);


WHEREAS, Sections 10.2 and 10.11 of the Agreement provide for Closing and
post-Closing prorations with regard to Rents;


WHEREAS, in connection with Seller’s lease, as amended (collectively, the “VA
Lease”), with GSA for that certain property located at 13515 Lake Terrace Lane
in Tampa, Florida (“VA Tampa”), Seller and GSA have agreed in principle on
setting the “adjusted operating cost” base year (as referenced in Section 7,
Page 3 of 3 of the VA Lease) as the period from April 1, 2016 to March 31, 2017;


WHEREAS, as of the date hereof, GSA has not provided Seller a draft amendment to
the VA Lease memorializing same and GSA’s payments of the operating cost
reconciliations for the year ending 2016, the first quarter of 2017, and that
portion of the second quarter of 2017 up to the date of Closing on the sale of
VA Tampa (collectively, the “Tampa Reconciliations”) are in process but are yet
to be paid to Seller;
    
WHEREAS, pursuant to Section 14.11 of the Agreement, the Agreement may be
amended by written agreement executed by the party or parties to be charged; and


WHEREAS, the Sellers and the Buyers desire to enter into this Amendment to
modify certain terms of the Agreement as provided below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:




1
 

--------------------------------------------------------------------------------




1.Definitions. Capitalized terms used herein and not otherwise defined have the
meanings given to them in the Agreement.


2.Amendment to Agreement. Notwithstanding anything to the contrary in the
Agreement, including Sections 10.2 and 10.11 of the Agreement, Buyer and Seller
acknowledge and agree that at any time (whether before Closing, after Closing
and prior to obtaining the novation agreement or after Closing and after
obtaining the novation agreement), the Tampa Reconciliations shall be either
retained by Seller if paid directly to it or promptly disbursed to Seller if
such payments are made to Buyer without regard to any offsets, priorities of
rent application, costs of collection or otherwise set forth in the Agreement.


3.Limited Amendment. Except as specifically provided in this Amendment and as
the context of this Amendment otherwise may require to give effect to the intent
and purposes of this Amendment, the Agreement shall remain in full force and
effect without any other amendments or modifications.


4.Governing Law. This Amendment shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of Delaware. To
the fullest extent permitted by law, the parties hereby unconditionally and
irrevocably waive and release any claim that the law of any other jurisdiction
governs this Amendment and this Amendment shall be governed and construed with
the laws of the State of Delaware.


5.Severability. If any term or provision of this Amendment or application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Amendment or the applicable of such term or
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


6.Section Headings. The headings of the various Sections of this Amendment have
been inserted only for purposes of convenience, are not part of this Amendment
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Amendment.


7.Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Amendment to produce or account for more than one such
counterpart.




[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.


SELLERS:


DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Jeff Behm            
Name:    Jeff Behm        
Title:Senior Vice President






DUKE REALTY SPRINGFIELD DEVELOPMENT, LLC, an Indiana limited liability company


By:        Duke Realty Limited Partnership, an Indiana
limited partnership, its sole member


By:    Duke Realty Corporation, an Indiana
corporation, its general partner


By:    /s/Jeff Behm            
Name:    Jeff Behm        
Title:Senior Vice President






[Signatures are continued on the following page.]










--------------------------------------------------------------------------------






BUYER:


HTA ACQUISITION SUB, LLC,
a Delaware limited liability company




By:    /s/Robert Milligan            
Name:    Robert Milligan    
Title: Authorized Signatory
    




